Title: To James Madison from John Cocke, 1 January 1812
From: Cocke, John
To: Madison, James


Sir,Rutledge January 1st: 1812
I observe in your communication to Congress at the commencement of the present session that our Just rights are still invaded and no reparation offered and that an appeal to arms may be necessary before those rights are respected, in that event I tender my services together with those of the officers & soldiers in the first Division of Militia of the State of Tennessee which I have the honor to command in such numbers as the welfare of the Government shall require. However desirous of preserving peace on honorable terms with all nations yet should occation require we will meet the difficulties and dangers of war with that firmness and alacrity equalled only by the patience and moderation with which we have hitherto saught to avert them. I tender you my respects.
John Cocke
